Third Amendment
To The BankBoston, N.A. Excess Benefit
Supplemental Employee Retirement Plan

          The BankBoston, N.A. Excess Benefit Supplemental Employee Retirement
Plan is hereby amended, as follows:

  1. New Section 14 is added to read as follows:   14. Plan Freeze.  
          All accruals, deferrals, employer credits, and other credits (except
for interest credits) under the Plan shall cease as of December 31, 2000.

          IN WITNESS WHEREOF, this Third Amendment has been executed by a duly
authorized officer of the Company on this 30th day of March, 2001.

  FLEETBOSTON FINANCIAL CORPORATION    
By:    /s/ WILLIAM C. MUTTERPERL                      William C. Mutterperl
Executive Vice President, General Counsel
and Secretary